Title: From Benjamin Franklin to Cadwallader Colden, 27 August 1747
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Augt. 27. 1747
This just serves to enclose you a Letter from our Friend Bertram; and to request you would deliver my Papers on Electricity to the Bearer Mr. Darling. I have not Time to add, but that I am, with great Respect, Sir, Your most humble Servant
B Franklin

P.S. I think you wrote me Word you had lent Watson’s Book on Electricity which I sent you last Winter to Dr. Bard. Please to direct Mr. Darling to Dr. Bard’s for it, if he has not return’d it to you.

 Addressed: To  The honble. Cadwalr Colden Esqr  New York  per favr of Mr Darling